Filed Pursuant to Rule 424b(3) Registration No. 333-146803 PROSPECTUS WHX CORPORATION Up to 142,857,114 Shares of Common Stock WHX Corporation, or WHX, is distributing at no charge to the holders of our common stock, par value $0.01 per share, non-transferable subscription rights to purchase up to an aggregate of approximately 142,857,114 shares of our common stock at a subscription price of $1.40 per share, for up to an aggregate purchase price of approximately $200 million.Each stockholder will receive one subscription right for each share of our common stock owned on August 22, 2008 and each subscription right will entitle its holder to purchase 14.2850 shares of our common stock at the subscription price.We will not issue fractional shares, but rather will round up or down the aggregate number of shares you are entitled to receive to the nearest whole number. The purpose of this rights offering is to raise equity capital in a cost-effective manner that gives all of our stockholders the opportunity to participate.The net proceeds will be used (i) to make partial payments to certain senior lenders to certain wholly-owned subsidiaries of WHX in the aggregate principal amount of up to $15 million; (ii) to redeem preferred stock issued by a wholly-owned subsidiary of WHX, which is held by Steel Partners II, L.P., or Steel Partners, our largest stockholder, (iii) to purchase shares of common stock of CoSine Communications, Inc. from Steel Partners or to reserve such approximate amount to be used for working capital, (iv) to repay WHX indebtedness to Steel Partners, and (v) to repay indebtedness of such wholly-owned subsidiaries of WHX to Steel Partners.See “Use of Proceeds.”We expect the total purchase price of the shares offered in this rights offering to be $200 million, assuming full participation and subject to stockholder approval to increase the Company’s authorized capital stock.Our largest stockholder, Steel Partners, has indicated to us that it intends to exercise all of its rights, including oversubscription rights for the maximum number of shares for which it can oversubscribe for without (i)endangering the availability of the Company’s net operating loss carryforwards under Section 382 of the Internal Revenue Code or (ii)increasing its ownership to in excess of 75% of the outstanding shares of our common stock.We reserve the right to limit the exercise of rights by certain stockholders, including our principal stockholder, in order to protect against an unexpected “ownership change” for federal income tax purposes, as described herein.This may affect our ability to receive gross proceeds of up to $200 million in the rights offering. The subscription rights will be distributed and exercisable beginning on August 22, 2008 the record date of this rights offering.The subscription rights will expire and will have no value if they are not exercised prior to 5:00 p.m., New York City time, on September 22, 2008, the expected expiration date of this rights offering.We, in our sole discretion, may extend the period for exercising the subscription rights.We will extend the duration of the rights offering as required by applicable law, and may choose to extend the rights offering if we decide that changes in the market price of our common stock warrant an extension or if we decide that the degree of participation in this rights offering by holders of our common stock is less than the level we desire.You should carefully consider whether or not to exercise your subscription rights before the expiration date.We reserve the right to cancel the rights offering at any time before the expiration of the rights offering, for any reason. Table of Contents There is no minimum number of shares that we must sell in order to complete the rights offering.If you exercise your rights in full, you may also exercise an oversubscription right to purchase additional shares of common stock that remain unsubscribed at the expiration of the rights offering, subject to the availability and allocation of shares among persons exercising this oversubscription right.Stockholders who do not participate in the rights offering will continue to own the same number of shares, but will own a smaller percentage of the total shares outstanding to the extent that other stockholders participate in the rights offering.Rights that are not exercised by the expiration date will expire and have no value. We are distributing the rights and offering the underlying shares of common stock directly to you. We have not employed any brokers, dealers or underwriters in connection with the solicitation or exercise of rights in the rights offering and no commissions, fees or discounts will be paid in connection with the rights offering. Computershare Inc. is acting as the subscription agent and MacKenzie Partners, Inc. is acting as information agent for the rights offering.
